                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


MELANIE DAVIS,

                     Plaintiff,                                  8:18CV100

       vs.
                                                          ORDER OF DISMISSAL
MAMA'S PIZZA, INC.,

                     Defendant.


       This matter comes before the Court upon the Stipulation of the Parties (Filing No.

20) that this case be dismissed, with prejudice, except for enforcement purposes, with

each party to bear her or its own costs.

       Upon consideration of the Stipulation, and being duly advised in the premises, the

Court approves of the parties’ Stipulation.

       It is therefore ordered that this action is hereby dismissed, with prejudice, except

for enforcement purposes, and each party shall bear her or its own costs.



       Dated this 10th day of December 2018.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
